DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US PG. Pub. 2012/0006819).

Regarding claim 1 – Sato teaches a housing (figs. 1-3, 1 [paragraph 0040] Sato states, “waterproof case 1”) comprising: a frame (3 [paragraph 0028] Sato states, “case body 3”) having a frame peripheral wall (fig. 3, 31 [paragraph 0029] Sato states, “peripheral wall 31”) which forms a lower opening (opening found within the frame 3), wherein the frame peripheral wall (31) has a frame side seam (seam of frame 3 in contact with wall portion 44 shown in figure 3) formed at a lower opening side of the frame peripheral wall (see fig. 3); and a lower cover (4 [paragraph 0036] Sato states, “lower cover 4”) having a cover side seam (upper seam of peripheral wall 42 as shown in figure 3) which is engaged with the frame side seam (claimed structure shown in figure 3), and configured to cover the lower opening (see figures 1-3), wherein the lower cover (4) has a first 

    PNG
    media_image1.png
    481
    656
    media_image1.png
    Greyscale



Regarding claim 4 – Sato teaches the housing according to claim 1, wherein a reinforcement rib (fig. 3, 45 [paragraph 0037] Sato states, “ribs 45”) protruding in a direction in which a thickness of the second shield wall (see annotated figure 1 above) is increased and extending in an extending direction of the second shield wall is formed on the wall inner surface of the second shield wall (figure 3 shows the claimed structure).

Regarding claim 5 – Sato teaches the housing according to claim 1, wherein a lock portion (fig. 1, 7 [paragraph 0035] Sato states, “locking portions 7”) that fits the frame (3) and the lower cover (4) is disposed in vicinity of a portion where the first shield wall, the second shield wall and the moisture removal space are provided (claimed structure shown in figure 1; the protection pieces 43 which comprise the first and second shield wall are shown to be “in vicinity” of the lock portion 7).

Regarding claim 6 – Sato teaches an electrical connection box (figs. 1-3, 10 [paragraph 0024] Sato states, “electrical connection box 10”)) comprising: an electronic component block (2 [paragraph 0027] Sato states, “The electrical components such as a fuse, a fusible link, a relay or a bus bar are mounted to the cassette block 2.”) in which a 

Regarding claim 7 – Sato teaches a wire harness ([paragraph 0024] Sato states, “the electrical connection box 10 and receiving a plurality of electrical components such as a connector of a wire harness”) comprising: a wire harness body (the wire harness will have a body) whose end portion is connected to the electrical connection box (10) according to claim 6, wherein the wire harness body is routed in an automobile ([paragraph 0024] Sato states, “The electrical connection box 10 is arranged to be attached to, for example, an engine room of a motor vehicle”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Matsui (US PG. Pub. 2016/0359306).

Regarding claim 3 – Sato teaches the housing according to claim 2, but fails to teach wherein the first shield wall has an inclined surface inclined towards the drain portion.

 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the housing having a first shield wall and a drain portion as taught by Sato with the first shield wall is inclined towards the drain portion as taught by Matsui because Matsui states regarding the use of an incline feature, “The inclined portion may have a water drainage opening formed so as to pass through. According to this configuration, it is possible for water that has intruded inward of the water cut-off wall to be drained to the outside through the water drainage opening.” [paragraph 0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tashiro et al. (US PG. Pub. 2018/0103556) disclose an electric connection box and wire harness.
Shiraki (US PG. Pub. 2017/0207614) discloses an electrical junction box.
Kakimi et al. (US PG. Pub. 2015/0311688) discloses an electrical junction box.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847